703 N.W.2d 496 (2005)
266 Mich. App. 801
HARTMAN & EICHHORN BUILDING COMPANY, INC., Plaintiff/Counter-Defendant,
v.
Steven DAILEY and Janine Dailey, Defendants/Counter-Plaintiffs/Third-Party Plaintiffs-Appellants, and
George H. Presley and ABN-AMRO, d/b/a Standard Federal Bank, Defendants, and
Jeffry R. Hartman, Third-Party Defendant-Appellee.
No. 249847.
Court of Appeals of Michigan.
June 22, 2005.

ORDER
The Court orders that a special panel shall not be convened pursuant to MCR *497 7.215(J) to resolve the conflict between this case and Forton v. Laszar, 239 Mich.App. 711, 609 N.W.2d 850 (2000), lv. den. 463 Mich. 969, 622 N.W.2d 61 (2001), for the reason that the conflict is not outcome-determinative. MCR 7.215(J)(3)(a).